                           United States District Court
                         Western District of North Carolina
                                Charlotte Division

             Eric Darden,               )            JUDGMENT IN CASE
                                        )
              Plaintiff(s),             )           3:20-cv-00650-FDW-DSC
                                        )
                  vs.                   )
                                        )
            PRA Group, Inc.             )
  Portfolio Recovery Associates, LLC,
             Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s April 21, 2021 Order.

                                               April 21, 2021




     Case 3:20-cv-00650-FDW-DSC Document 26 Filed 04/21/21 Page 1 of 1
